Citation Nr: 0711104	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to May 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 and October 2004 rating decision 
which denied service connection for bilateral hearing loss 
and tinnitus.

In November 2003, the RO issued a statement of the case as to 
its denial of eligibility for non-service connected pension 
benefits due to excess income.  The veteran has not submitted 
a substantive appeal on this issue, and it has not been 
certified for appellate consideration.  It is therefore, not 
before the Board. 

In September 2006, the Board remanded the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus for further development.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is due to an 
injury in active service.  

2.  The veteran's current tinnitus is not due to a disease or 
injury in active service.  


CONCLUSIONS OF LAW

1.  Current bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claims.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  Because 
the claim is being granted, no further assistance is needed 
to substantiate this.

The duty to notify

With regard to the issue of entitlement to service connection 
for tinnitus, in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that under the VCAA, 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

In a letter issued in November 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them. 

With respect to the fourth element, the November 2003 VCAA 
letter contained a notation that the veteran was to give VA 
enough information to be able to identify and request 
relevant records where they exist.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In September 2004, the 
veteran submitted private medical records related to his 
hearing thereby demonstrating the veteran's actual knowledge 
of the need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the November 2003 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until a September 2006 letter.  Since the claim for 
entitlement to service connection for tinnitus is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the inferred 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.


The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

A portion of the veteran's service medical records were 
reportedly destroyed at the National Personnel Records Center 
(NPRC) in a 1973 fire.  NPRC indicated that such records 
could not be reconstructed.  NPRC provided confirmation of 
the veteran's service dates and honorable discharge status.  
It is reasonably certain that further efforts to obtain the 
veteran's service medical records would be futile.  38 
U.S.C.A. § 5103A.

NPRC's response also indicates that it made efforts to find 
alternate sources of service medical records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

While it is unfortunate that the service medical records have 
been destroyed, the Board has accepted the veteran's report 
of in-service noise exposure.  He has not reported any in-
service treatment for hearing loss or tinnitus.

Per the September 2006 Board remand, the veteran underwent a 
comprehensive VA examination in October 2006.
  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  

If a chronic disease is identified in service and any time 
thereafter, service connection will be presumed.  Otherwise, 
a continuity of symptomatology is required.  38 C.F.R. 
§ 3.303(b) (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he incurred bilateral hearing loss 
and tinnitus during his active duty as a result of noise 
exposure.  Both his entrance examination in September 1946 
and his discharge examination in May 1947 listed his hearing 
as 15/15 for whispered voice.

The veteran contends that he was never exposed to loud noises 
except for one occasion during basic training when shells 
were fired all day without hearing protection.

A private treatment record dated in January 1984, shows that 
the veteran reported some decreased hearing.  The treatment 
note reported that the veteran worked around high pitched 
machinery.  Audiology examination reportedly showed decreased 
hearing only at 500 decibels.

The veteran was initially seen at a VA audiology clinic in 
December 2002.  He reported one day of in-service noise 
exposure when a hill was shelled for practice.  His 
occupational noise exposure was listed as "accounting."  He 
stated that he had noticed a gradual hearing loss over the 
past 4-5 years that had always been worse on the left ear 
than the right ear.

On the authorized audiological evaluation in February 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
50
60
LEFT
20
60
55
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 72 percent in the left ear.

The diagnosis for the left ear was hearing within normal 
limits through 2000 Hertz, sloping to a moderate to severe 
sensorineural hearing loss.  The right ear had hearing within 
normal limits through 500 Hertz, sloping to a moderate to 
severe hearing loss.

In September 2004, the veteran presented to Dr. Tipirneni for 
his hearing problems.  Dr. Tipirneni noted that the veteran 
was actively involved in the military in 1945 during World 
War II as the veteran was exposed to significant shelling 
fire.  Dr Tipirneni stated that ever since then, the veteran 
has complained of hearing loss with associated tinnitus.  

The private audiological evaluation in September 2004 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
65
65
LEFT
30
70
65
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 48 percent in the left ear.  
The diagnosis was right sided mild to moderately severe down 
sloping sensorineural hearing loss and a left sided mild to 
severe sensorineural hearing loss.

Dr. Tipirneni concluded based on the veteran's history, 
physical examination and military record, that it was as 
likely as not that the veteran had sensorineural hearing loss 
and tinnitus that were secondary to "his military 
exposure."

Per the September 2006 Board remand, the veteran underwent a 
VA examination in October 2006.  The VA examiner noted that 
the most recent audiologic testing in July 2006 showed a 
moderate to severe sensorineural hearing loss beginning at 
2000 Hertz in the right ear.  The left ear had moderate to 
severe sensorineural hearing loss beginning at 1000 Hertz.  
The veteran reported one day of military noise exposure when 
he was involved in shelling.  This occurred predominantly on 
the left side of his ear.  He stated that for two days 
following the incident he could not hear well but that it 
eventually resolved.  He denied occupational noise exposure 
as he worked in an office setting.

On the authorized audiological evaluation in October 2006 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
60
60
LEFT
40
60
60
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 58 in the left ear.

The examiner noted that the veteran had recurrent tinnitus 
that occurred every day, but mostly at night or in quiet 
environments.  The veteran stated that the tinnitus first 
began approximately 30 years ago.  

The examiner stated that he could not resolve the issue of 
whether the veteran's hearing loss was due to or the result 
of military noise exposure without resorting to mere 
speculation.  He noted that the veteran passed a whispered 
voice test 15/15 upon enlistment and separation.  However, he 
stated that these tests are insensitive to high frequency 
hearing loss which is the type of hearing loss most commonly 
associated with noise exposure.  Therefore, they were not 
reliable evidence of normal hearing or impairment.  He noted 
that the veteran was only exposed to noise on one instance.  
However the veteran described the muffled hearing noise he 
incurred in his left ear after the incident which lasted for 
two days.  The examiner stated that he could not make an 
opinion without speculation whether the one instance caused 
the veteran's hearing loss.

Regarding his tinnitus, the examiner stated that the veteran 
claimed that his tinnitus first began 30 years ago, which was 
also 30 years after his separation from the military.  
Therefore, it was not likely that the tinnitus was caused by 
military noise exposure.

Analysis

I.  Entitlement to service connection for bilateral hearing 
loss.

With regard to the three elements of service connection, the 
veteran has a present disability as shown by all recent 
audiology examinations.  38 C.F.R. § 3.385.

The veteran is competent to report, as he has, noise exposure 
in service.  There is no contrary evidence.  The element of 
an in-service disease or injury is therefore also satisfied.

The remaining question is whether there is a causal 
relationship between the current disability and the in-
service disease or injury.

The Board notes Dr. Tipirneni's conclusion that the veteran's 
sensorineural hearing loss was secondary to his military 
noise exposure.  Dr. Tipirneni, however, erroneously stated 
that the veteran was exposed to significant military shelling 
fire during World War II in 1945, even though the veteran 
entered service in September 1946, and the veteran underwent 
only one day of shell fire during service.

The October 2006 VA examination did not specifically respond 
to the question posed in the Board's remand.  The Board asked 
that the examiner state whether it was at least as likely as 
not that the current hearing loss was related to the in-
service noise exposure.  The October 2006 VA examiner did, 
however, find evidence for and against a link, and seemed to 
conclude that he could not provide an opinion one way or the 
other.  Viewed in the light most favorable to the veteran, 
the opinion seems to find the evidence in equipoise.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

As just explained the evidence is in equipoise.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).

II.  Entitlement to service connection for tinnitus.

With regard to the three elements of service connection, the 
veteran has a present disability as recent examinations have 
yielded findings of tinnitus.  

The veteran is also competent to report in-service exposure 
to noise during active duty. 

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.  As noted, there are 
conflicting medical opinions on this question.

In September 2004, Dr. Tipirneni linked current tinnitus to 
service.

However, in October 2006, the VA examiner concluded that it 
was not likely that the tinnitus was caused by military noise 
exposure as the veteran claimed that his tinnitus first began 
30 years ago.

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, supra. 

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, supra.

Dr. Tipirneni based his opinion on a faulty history.  An 
assessment based on an inacurate history is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see 
also Kightly v. Brown, 6 Vet.App. 200, 205-06 (1994) (finding 
that presumption of credibility of evidence did not arise as 
to medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).

Conversely, the VA examiner in October 2006 reviewed the 
claims folder prior to the examination, and noted an accurate 
history.  The VA opinion is, therefore, more probative.  
Indeed, it is the only probative and competent opinion as to 
a medical nexus between current tinnitus and service.

The United States Court of Appeals for Veterans Claims has 
determined that, specifically in cases of tinnitus, a veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The veteran has mad contradictory statements 
in this regard, but in any event, a continuity of 
symptomatology would only trigger VA's duty to obtain an 
examination, and could not serve as a substitute for 
competent medical evidence.  Id.

Tinnitus was first noted in an examination in September 2004 
while the veteran reported that experienced tinnitus 
approximately 30 years after active duty.  The absence of any 
clinical evidence of the claimed disability for decades after 
service constitutes negative evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The veteran would not be competent to express an opinion as 
to medical causation of his tinnitus as he has not claimed, 
nor shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore the VA examiner's opinion that there is no nexus 
between the veteran's current tinnitus and his active 
military service has greater probative value as to continuity 
of symptomatology of the veteran.  

Because the weight of the competent evidence is against a 
link between the veteran's service and his tinnitus, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra.



ORDER


Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


